Case 1:20-cv-01312-JPH-MPB Document 3 Filed 05/15/20 Page 1 of 3 PageID #: 4




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

PIERRE Q. PULLINS,                            )
                                              )
                            Plaintiff,        )
                                              )
                       v.                     )   No. 1:20-cv-01312-JPH-MPB
                                              )
INDIANAPOLIS STAR INC.,                       )
GANNETT INC.,                                 )
                                              )
                            Defendants.       )

                                  SHOW CAUSE ORDER

      Plaintiff Pierre Pullins has filed a complaint alleging that Defendants

committed libel by censoring his comments about Congressman Carson in a

conspiracy with other news outlets. Dkt. 1. He does not specify the damages

he seeks.

      Federal courts are courts of limited jurisdiction. In order to hear and

rule on the merits of a case, a federal court must have subject-matter

jurisdiction over the issues. Bender v. Williamsport Area Sch. Dist., 475 U.S.

534, 541 (1986). If the Court determines at any time that it lacks subject-

matter jurisdiction, it must dismiss the case. Fed. R. Civ. P. 12(h)(3); see

Evergreen Square of Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463,

465 (7th Cir. 2015) ("[F]ederal courts are obligated to inquire into the existence

of jurisdiction sua sponte.").

      The Court does not appear to have jurisdiction over Mr. Pullins's claims.

The Supreme Court has explained the two basic ways to establish subject-

matter jurisdiction:
                                          1
Case 1:20-cv-01312-JPH-MPB Document 3 Filed 05/15/20 Page 2 of 3 PageID #: 5




                The basic statutory grants of federal-court subject-
                matter jurisdiction are contained in 28 U.S.C. §§ 1331
                and 1332. Section 1331 provides for federal-question
                jurisdiction, § 1332 for diversity of citizenship
                jurisdiction. A plaintiff properly invokes § 1331
                jurisdiction when she pleads a colorable claim arising
                under the Constitution or laws of the United States.
                She invokes § 1332 jurisdiction when she presents a
                claim between parties of diverse citizenship that
                exceeds the required jurisdictional amount, currently
                $75,000.

Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006) (citations and quotation

omitted).

      Mr. Pullins does not allege diversity jurisdiction, and he lists an Indiana

address, so it appears that the Court cannot exercise diversity jurisdiction

under 28 U.S.C. § 1332.

      Nor can the Court discern any federal claims in the complaint. Libel is a

state-law claim, see Swartz v. Heartland Equine Rescue, 940 F.3d 387, 394 n.3

(7th Cir. 2019), and Mr. Pullins does not allege a conspiracy involving state

actors, see Carpenter v. PNC Bank, Nat. Assn., 633 Fed. App'x 346, 347 (7th

Cir. 2016). Nor do brief, unexplained references to "conspiracy" and "equal

protection" invoke federal jurisdiction. Young-Smith v. Holt¸575 Fed. App'x 680,

682 (7th Cir. 2014). So Mr. Pullins has not established federal-question

jurisdiction.

      Mr. Pullins shall have through June 15, 2020 to file an amended

complaint or otherwise show cause why this case should not be dismissed for

lack of subject-matter jurisdiction. In doing so, he must clearly show (1) the

federal law giving rise to his claims, (2) that the parties are of diverse


                                          2
Case 1:20-cv-01312-JPH-MPB Document 3 Filed 05/15/20 Page 3 of 3 PageID #: 6




citizenship, or (3) another basis for the Court's jurisdiction. If Mr. Pullins does

not respond, the Court will dismiss this case without prejudice for lack of

subject-matter jurisdiction.

SO ORDERED.

Date: 5/15/2020




Distribution:

PIERRE Q. PULLINS
6120 Westlake Dr. N.
Apt. B
Indianapolis, IN 46224




                                         3
